Appeal by an employer and its insurance carrier from an award of disability compensation. Claimant was. employed as a solderer in the employer’s aviation plant. On December 9, 1955 claimant ate a pork sandwich at her lunch. Some 15 minutes after she returned from lunch she fell from a stool where she was working, striking her head on the floor and sustaining injuries in the nature of a subarachnoid hemorrhage. Appellants contend that claimant’s injuries resulted from conditions other than an industrial accident—and allege that claimant attributed her fall to the effects of the pork sandwich she ate for lunch. Claimant denied this and asserted that she became sick from soldering fumes. There is some corroborative testimony from several coemployees that soldering fumes were present in the room at the time the alleged accident occurred. There was medical testimony relating claimant’s fall to the inhalation of fumes and dizziness resulting therefrom. On the whole record questions of fact were presented for the board to determine. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Gibson, Herlihy and Reynolds, JJ., concur.